 


109 HR 2306 IH: Veterans Outreach Act of 2005
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2306 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. Strickland (for himself, Mr. Dingell, Mr. Case, Mr. Gutierrez, Mr. Filner, Mr. Bishop of Georgia, Ms. Bordallo, Mr. Cardoza, Mr. Towns, Mr. Salazar, Mr. Brown of Ohio, Mrs. Christensen, Ms. Jackson-Lee of Texas, Mr. Holden, Mr. Wynn, Mr. Sherman, Mr. Honda, Ms. Herseth, and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve programs of the Department of Veterans Affairs for outreach to veterans and their family members, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Outreach Act of 2005. 
2.Rescission of Department of Veterans Affairs memorandum 
(a)Rescission of memorandumThe memorandum of the Department of Veterans Affairs dated July 18, 2002, from the Deputy Under Secretary for Health for Operations and Management with the subject Status of VHA Enrollment and Associated Issues is hereby rescinded. Marketing activities of directors of health service networks (known as Veterans Integrated Service Networks) of the Department of Veterans Affairs to enroll new veterans within their respective networks shall be carried out without regard to such memorandum. 
(b)Funding limitationNo funds available to the Department of Veterans Affairs may be used to carry out the memorandum referred to in subsection (a) or otherwise to implement the policy contained in that memorandum. 
3.Outreach activities 
(a)Annual plan requiredSubchapter II of chapter 77 of title 38, United States Code, is amended by adding at the end the following new sections: 
 
7728.Annual plan on outreach activities 
(a)Annual plan requiredThe Secretary shall prepare each year a plan for the outreach activities of the Department for the following year. 
(b)ElementsEach annual plan under subsection (a) shall include the following: 
(1)Plans for efforts to identify veterans who are not enrolled or registered with the Department for benefits or services under the programs administered by the Secretary. 
(2)Plans for informing veterans and their dependents of modifications of the benefits and services under the programs administered by the Secretary, including eligibility for medical and nursing care and services. 
(c)Coordination in developmentIn developing an annual plan under subsection (a), the Secretary shall consult with the following: 
(1)Directors or other appropriate officials of organizations recognized by the Secretary under section 5902 of this title. 
(2)Directors or other appropriate officials of State and local education and training programs. 
(3)The Administration on Aging of the Department of Health and Human Services. 
(4)Representatives of nongovernmental organizations that carry out veterans outreach programs. 
(5)Representatives of State and local veterans employment organizations. 
(6)Businesses and professional organizations. 
(7)Other individuals and organizations that assist veterans in adjusting to civilian life. 
(d)Incorporation of assessment of previous annual plansIn developing an annual plan under subsection (a), the Secretary shall take into account the lessons learned from the implementation of previous annual plans under that subsection and program evaluations from the Office of Policy, Planning, and Preparedness of the Department. 
7729.Outreach activities: coordination of activities within Department 
(a)The Secretary shall establish and maintain procedures for ensuring the effective coordination of the outreach activities of the Department between and among the following: 
(1)The Office of the Secretary. 
(2)The Office of Public Affairs. 
(3)The Veterans Health Administration. 
(4)The Veterans Benefits Administration. 
(5)The National Cemetery Administration. 
(b)The Secretary shall— 
(1)periodically review the procedures maintained under subsection (a) for the purpose of ensuring that such procedures meet the requirement in that subsection; and 
(2)make such modifications to such procedures as the Secretary considers appropriate in light of such review in order to better achieve that purpose.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7727 the following new items: 
 
 
7728. Annual plan on outreach activities 
7729. Outreach activities: coordination of activities within Department. 
(c)Initial Annual PlanThe first annual outreach activities plan under section 7728 of title 38, United States Code, as added by subsection (a), shall be prepared for the first year beginning after the date of the enactment of this Act.  
4.Requirement for outreach efforts and dedicated staff at each regional office 
(a)FindingsCongress and the Department of Veterans Affairs historically have targeted certain specific populations for outreach efforts concerning benefits under laws administered by the Secretary of Veterans Affairs. Groups currently targeted for such outreach efforts and for which program outreach coordinators have been designated at each regional office of the Department of Veterans Affairs are the following: 
(1)Former prisoners of war. 
(2)Women veterans. 
(3)Minority veterans. 
(4)Active duty personnel. 
(5)Homeless veterans. 
(6)Elderly veterans. 
(7)Recently separated veterans. 
(b)Eligible dependent definedParagraph (2) of section 7721(b) of title 38, United States Code, is amended to read as follows: 
 
(2)the term eligible dependent means a spouse, surviving spouse (whether or not remarried), child (regardless of age or marital status), or parent of a person who served in the active military, naval, or air service.. 
(c)Improved outreach programSection 7727 of title 38, United States Code, is amended to read as follows: 
 
7727.Outreach for eligible dependents 
(a)In carrying out this subchapter, the Secretary shall ensure that the needs of eligible dependents are fully addressed. 
(b) 
(1)In order to carry out subsection (a), the Secretary shall assign such employees of the Veterans Benefits Administration as the Secretary considers appropriate to conduct outreach programs and provide outreach services for eligible dependents. In areas where the number of eligible dependents warrant doing so, the Secretary shall assign at least one employee in the Veterans Benefits Administration regional office to serve as a full-time coordinator of outreach programs and services for eligible dependents in that region. 
(2)Responsibilities of employees assigned to outreach functions under paragraph (1) shall include providing eligible dependents with— 
(A)information about benefits under laws administered by the Secretary; and 
(B)contacting responsible regional office employees to facilitate— 
(i)assistance in claims preparation and inquiry resolution; and 
(ii)in the case of a dependent of a deceased veteran for whom necessary records are incomplete, assistance in obtaining such records and other necessary information concerning the veteran.  
(c) 
(1)Information provided an eligible dependent under this section shall include information on how to apply for benefits for which the dependent may be eligible, including information about assistance available under subsection (b) and section 7722(d) of this title. 
(2)In the case of eligible dependents who are members of distinct beneficiary populations (such as survivors of deceased veterans), the Secretary shall ensure that information provided under this section includes specific information about benefits relating to that population. 
(d)For any geographic area in which there is a significant population of eligible dependents whose primary language is a language other than English, the Secretary shall make information provided under this subsection available to those dependents in the dominant language in that area (in addition to English). 
(e)Outreach services and assistance shall be provided for eligible dependents through the same means that are used for other specially targeted groups. 
(f)The Secretary shall ensure that the availability of outreach services and assistance for eligible dependents under this subchapter is made known through a variety of means, including the Internet, correspondence of the Department, announcements in veterans publications, announcements to the media, telephone directories, direct correspondence to congressional offices, military bases, public affairs offices, military retiree affairs offices, and United States embassies. 
(g)The Secretary shall support the Department’s periodic evaluation under section 527 of this title concerning the Department’s efforts to address the needs of eligible dependents. 
(h)The Secretary shall include in the Secretary’s annual report under section 529 of this title an assessment of the programs of the Department addressing the information and assistance needs of veterans and eligible dependents. The Secretary shall include in each such report the following: 
(1)Information about expenditures, costs, and workload under the program of the Department directed towards the information and assistance needs of veterans and eligible dependents. 
(2)Information about outreach efforts directed toward veterans and eligible dependents. 
(3)Information about emerging needs within the program that relate to other provisions of law, including section 7725 of this title with respect to language needs of veterans and eligible dependents. 
(4)Information as to the timeline for implementation of improvements to meet existing and emerging needs of veterans and eligible dependents in addition to those specified in this section.. 
 
